DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the cutting system and cutting method of claims 1 and 11 including “wherein the plastic film entrains said rotating cap due to a friction between said plastic film and said rotating cap, causing so as to cause said rotating cap to equalize rotate at a velocity equal to a linear velocity of the plastic film” of claim 1;and 
“causing the plastic film, as soon as said cap  comes into contact with the plastic film, to entrain said cap due to a friction between said cap and said plastic film, thereby causing said cap to rotate at a velocity equal to a linear velocity of the plastic film; and causing said hot wire of the cutting unit to enter into contact with said plastic film and to cut said plastic film” of claim 11.
There appears to be no justification to modify the cited references, in any combination to meet the requirements of the claimed invention as set forth in claims 1 and 11.
Claims 2-10 and 12 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD CROSBY JR/   06/17/2022
Examiner, Art Unit 3724

/Jason Daniel Prone/Primary Examiner, Art Unit 3724